DISMISSAL FORM FOR CRIMINAL CASES ON ANT'S MOTION/OR WD NOA         








                                NO. 12-06-00306-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
LUIS ALBERTO-VARONA BLAS,          §          APPEAL
FROM THE 241ST
APPELLANT
 
V.        §          JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE  §          SMITH COUNTY, TEXAS
 


















 
 

MEMORANDUM
OPINION
PER CURIAM
            Appellant
has filed a motion to withdraw his notice of appeal and dismiss this
appeal.  The motion is signed by
Appellant and his counsel.  No decision
on the merits having been delivered by this court, the motion is granted, and
the appeal is dismissed in accordance with Texas Rule of Appellate Procedure
42.2.
Opinion delivered April 30, 2007.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
(DO
NOT PUBLISH)